
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1725
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, Ms. Eshoo,
			 Mr. Kirk, Mr. Peters, Mr.
			 Franks of Arizona, and Mr.
			 Pitts) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Condemning and deploring the murderous
		  attacks, bombings, kidnappings, and threats against vulnerable religious
		  communities in Iraq, in particular the attack against Our Lady of Salvation
		  Church in Baghdad on October 31, 2010, and for other purposes.
	
	
		Whereas, on October 31, 2010, gunmen stormed Our Lady of
			 Salvation (Sayidat al-Nejat) Church in an historic neighborhood in Baghdad,
			 Iraq, and took hostage more than 100 Catholic men, women, and children
			 worshipping inside;
		Whereas over the course of the hostage crisis and rescue
			 operation, 52 police officers and worshippers, including 2 priests, were killed
			 and 75 people were wounded;
		Whereas the Islamic State of Iraq, an al Qaeda affiliated
			 group, claimed responsibility for the attack;
		Whereas, the Iraqi Human Rights Minister, Wijdan Michael,
			 reportedly said at the scene of the attack, What happened was more than
			 a catastrophic and tragic event. In my opinion, it is an attempt to force Iraqi
			 Christians to leave Iraq and to empty Iraq of Christians.;
		Whereas, on November 9, 2010, and November 10, 2010, more
			 than a dozen homes inhabited by Christians in Baghdad were targeted in
			 coordinated bomb and mortar attacks, killing at least 4 people and wounding
			 dozens more;
		Whereas the victims of the November 9, 2010, and November
			 10, 2010, attacks included at least one family of a victim of the Our Lady of
			 Salvation attack, whom terrorists may have identified by funeral signs hanging
			 outside the home;
		Whereas these attacks are only the latest instances of
			 violence directed against Iraq’s vulnerable religious communities, including
			 Assyrians, Chaldeans, Mandeans, Syriacs, Yazidis, and other religious
			 communities;
		Whereas Iraq’s ancient and once vibrant Christian
			 population that numbered an estimated 1,500,000 out of a total population in
			 Iraq of 30,000,000 in 2003 has been reduced by at least one half, due to
			 Christians fleeing the violence;
		Whereas most of Iraq’s ancient Jewish community also has
			 fled out of fear and the community has almost disappeared;
		Whereas the United States Commission on International
			 Religious Freedom noted in its 2010 Annual Report that, despite the
			 overall drop in violence in the country, violence against religious minorities
			 and their religious sites continued in 2009 and 2010, particularly in the
			 Northern disputed regions.;
		Whereas vulnerable religious communities have been
			 subjected to a specific pattern of violence and discrimination, and as such,
			 require a comprehensive and cohesive strategy for their protection and
			 preservation;
		Whereas the survival and prosperity of vulnerable
			 religious communities is critical for the long-term stability of Iraq;
		Whereas in fiscal years 2008, 2009, and 2010, Congress
			 appropriated funding specifically for the protection and development of efforts
			 aimed at Iraq’s minority populations, with a particular focus on the Nineveh
			 Plains region; and
		Whereas H. Res. 944, passed by the House of
			 Representatives on February 24, 2010, requested that the Secretary of State
			 develop and report to Congress on a comprehensive strategy to encourage the
			 protection of the rights of members of vulnerable religious and ethnic minority
			 communities in Iraq: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States Government should—
			(1)continue to clearly and forcefully denounce
			 any form of violence and other human rights violations committed against
			 vulnerable religious communities in Iraq;
			(2)assist the
			 Government of Iraq in developing and implementing a comprehensive plan to
			 ensure security at places of worship and other sites where vulnerable religious
			 communities congregate and to include measures to increase the representation
			 of vulnerable religious communities in the Government of Iraq, including the
			 security forces, and the inclusion of vulnerable religious communities in
			 economic, social, and political aspects of Iraqi society;
			(3)assist the
			 Government of Iraq in establishing, funding, training, and deploying police
			 units that include officers representative of vulnerable religious communities
			 for the protection of vulnerable religious communities;
			(4)strongly urge the
			 Government of Iraq to undertake prompt, transparent, and thorough
			 investigations of all allegations of human rights abuses against vulnerable
			 religious communities, including those stemming from sectarian, religiously
			 motivated, or other violence by Iraqi security forces, political factions,
			 militias, or any other para-state actors;
			(5)strongly encourage
			 the Government of Iraq to secure the prosecution of those who perpetrate
			 religiously motivated violence;
			(6)continue to
			 process Iraqi refugees for resettlement to the United States, taking into
			 account the recent and continued targeted violence against members of Iraq’s
			 vulnerable religious communities and the P2 designation in the Refugee Crisis
			 in Iraq Act of 2007; and
			(7)ensure that
			 members of Iraq’s vulnerable religious communities scheduled to be resettled to
			 the United States are not delayed unnecessarily by providing adequate personnel
			 to conduct background screening procedures and by enforcing proper application
			 of the existing waiver of the material support bar to those forced to provide
			 support to terrorists under duress.
			
